Citation Nr: 0032312	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2) 
(1999).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had verified active military service from July 
1964 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi.

A hearing was held in March 2000 before the undersigned, who 
was designated by the Chairman to conduct that hearing.  A 
transcript of the hearing is of record in the claims folder.

During the veteran's testimony before the Board in March 
2000, he stated that he had received medical treatment at the 
Natchez Regional Medical Center.  These records have not been 
associated with the claims file.  Moreover, he said that he 
was treated by Doctors Morgan, Tillman (or Tilghman), and 
Palmer.  A review of the record reveals that the veteran's 
records from these three doctors along with those from the 
Natchez Regional Medical Center have not been obtained and 
included in the claims folder for review.  The RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

The claims file further suggests that the veteran is 
receiving Social Security disability benefits.  The RO should 
request copies of all medical and adjudicative records 
developed by the Social Security Administration in connection 
with any claim for Social Security benefits and any 
administrative or adjudicative action with respect thereto 
for this veteran and to include in the letter requesting such 
information a citation to appropriate legal authority.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to provide the full 
names, addresses, and approximate dates 
of treatment from any private doctors or 
hospitals, to include Doctors Tillman (or 
Tilghman), Palmer, and Morgan.  Ask the 
veteran to provide releases for these 
treatment records, and a release for his 
treatment records from Natchez Regional 
Medical Center.  Request all treatment 
records.  If any request for private 
treatment records is unsuccessful, notify 
the veteran and his representative, so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159(c) (1999).

2.  The RO should obtain all of the 
veteran's VA treatment records/reports 
from the Jackson VA Medical Center - 
specifically those records from March 
1999 to the present.  Associate all 
records with the claims file.

3.  Request from the Social Security 
Administration (SSA) all medical and 
adjudicative records relating to the 
veteran's claim for Social Security 
benefits.  Associate all requests and all 
responses with the claims file.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, he and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


